Citation Nr: 1423379	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-33 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUE

Entitlement to an extraschedular evaluation for irritable bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 1968 to January 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a September 2010 decision, the Board denied a claim for a rating in excess of 30 percent on a schedular basis and remanded the claim for consideration on an extraschedular basis.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).


FINDING OF FACT

The Veteran's circumstances attributable to his service-connected IBS do not present such an exceptional or unusual disability picture to warrant an extraschedular evaluation.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for IBS have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in letters from July 2007,  June 2008, and March 2009.  The claim was subsequently readjudicated, most recently in an October 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's medical treatment records are in the file.  Private treatment records have also been obtained and added to the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran underwent a VA examination in August 2007; the report and medical opinions are in the claims file.  It involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Extraschedular evaluation

The Veteran contends that an extraschedular evaluation for his IBS disability is warranted because his IBS presents with an unusual and exceptional disability picture in that his ability to function is impaired because of his incessant use of the lavatory and need to change absorbent materials due to fecal leakage and pain that is constant, debilitating, and prostrating.  See April 2014 Appellant's Brief.

Generally, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Chief Benefits Director or the Director, Compensation and Pension Service (Director) for potential assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) .

An extraschedular evaluation may be assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The U Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board may determine whether referral to the Director is warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Director to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 211 (2008).

Here, the Board determined in September 2010 that an entitlement to extraschedular evaluation was raised and referral of the Veteran's IBS disability rating was warranted for possible application of an extraschedular rating.  See id.  

In reaching the following determinations, although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran's IBS disability is currently rated 30 percent disabling under Diagnostic Code 7319.  See generally 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a 30 percent evaluation is warranted when the irritable bowel syndrome is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 30 percent rating is the maximum scheduler rating that can be assigned under this Code.  See id.

In December 2010, the Director provided an opinion pursuant to the Board's referral.  The Director reviewed the claims file and summarized the pertinent medical evidence on the Veteran's condition, including his reports of symptomatology.  The Director found that the record does not demonstrate an exceptional or unusual disability picture for the Veteran's IBS disability that renders application of the regular rating criteria as impractical.  Specifically, the Director found that the Veteran was able to perform his job descriptions during the daytime, as his IBS condition appears to exacerbate at night.  Furthermore, the Veteran's marked interference with employment is related to multiple medical conditions, including a significant back condition.  The evidence does not reflect that the Veteran's IBS condition specifically caused him to request excessive annual or sick leave or lose wages.  The Director acknowledges that the Veteran has a significant IBS condition, for which he is granted the maximum allowable evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7319.  The symptomatology associated with this condition, such as diarrhea, constipation, and abdominal pain are appropriately rated under the applicable diagnostic code contained in the rating criteria.  The Director concluded than an extraschedular evaluation for the Veteran's IBS disability is not warranted. 

The Board finds that the evidentiary record is consistent with the Director's conclusions, and agrees with it. 

While the Veteran describes, and his medical records show, some impact on his employment (specifically, having to take breaks from work because of  soiling his undergarments, having to wear pads, and being precluded from working night shifts), this impact does not constitute marked interference with employment.  Although the Veteran is not currently working and is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the record does not reflect that due to his IBS symptoms, the Veteran performed poorly at work, lost time from work, or was unable to complete the tasks assigned to him.

In an August 2009 VA examination, the Veteran was diagnosed with chronic IBS, and the Veteran reported experiencing constipation 3-4 times per week, loose stools to diarrhea for 4-5 times a day, and suffering from abdominal pain.  In a June 2009 letter, the Veteran's supervisor states that the Veteran filed requests for over 2,000 hours of annual/sick leave due to his illnesses and injuries.  Nonetheless, in a January 2009 statement, the Veteran reports losing time at work due to his low back disability.  In his March 2007 claim, the Veteran reports being placed on light duty at work because of his low back disability.  An August 2006 note from his private physician prescribes no work for two weeks due to his stress and anxiety.  And, July and September 2006 letters from his private physician state that the Veteran's medical work restrictions are those related to a lumbar strain.  Furthermore, the Board agrees with the Director that the Veteran was able to perform his job descriptions during the daytime; a July 2006 letter from the Veteran's private physician corroborates this: the Veteran's physician found that the Veteran cannot work night shift because nighttime workers are more likely to develop gastrointestinal disorders.  For these reasons, the preponderance of the evidence reflects that the Veteran's IBS does not result in marked interference with employment.

Furthermore, aside from employability, the record does not reflect frequent hospitalizations due to the Veteran's IBS disability beyond a single laparoscopic surgery, or other factors that would contribute to a particularly acute or unusual disability picture. 

The Board also agrees with the Director that the evidence does not reflect such an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards.  As the Director noted, the rating criteria for a disability rating of 30 percent under Diagnostic Code 7319 reasonably describes the Veteran's disability level and symptomatology, including  severe symptoms of diarrhea, constipation, and abdominal pain; the assigned schedular evaluation is, therefore, adequate.   See 38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board notes that the Veteran is competent to report as to his symptomatology and personal experiences, and the Board has considered his statements.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Director likewise considered them.  But, the Board finds that these statements do not render the opinion from the Director inadequate or inaccurate, and do not necessarily reflect that the Veteran's manifestations of IBS are exceptional or unusual vis-à-vis the rating criteria.

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the disability picture of the Veteran's IBS disability presents an exceptional situation warranting an extraschedular evaluation; there is no doubt to be resolved; and an extraschedular evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An extraschedular evaluation for irritable bowel syndrome (IBS) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


